 1 McGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00244-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           [PROPOSED] FINDINGS AND ORDER
14   JULIAN BURMADO,                                    CURRENT DATE: January 11, 2019
                                                        CURRENT TIME: 2:30 p.m.
15                               Defendant.             COURT: Hon. Jennifer L. Thurston
16                                                      PROPOSED DATE: March 22, 2019
17                                                      PROPOSED TIME: 1:00 p.m.
                                                        COURT: Hon. Jennifer L. Thurson
18

19                                              STIPULATION
20          Plaintiff United States of America, by and through its counsel of record, and defendant Julian
21 Burmado, by and through defendant’s counsel of record, David Torres, hereby stipulate as follows:

22          1.     Defendant Julian Burmado was arraigned on the indictment in the above-captioned
23 matter on November 9, 2018, in the Eastern District of California, Bakersfield Courthouse.

24          2.     At his November 9, 2018 arraignment, this matter was set for a status conference on
25 January 11, 2019, at 2:30 p.m. before United States Magistrate Judge Jennifer L. Thurston. Time was

26 excluded for purposes of the Speedy Trial Act through January 11, 2019.
27          3.     By this stipulation, the parties now moves to continue the status conference until March
28 22, 2019, at 2:30 p.m. and to exclude time between January 11, 2019, and March 22, 2019, inclusive,

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 under the Speedy Trial Act, 18 U.S.C.§ 3161(h)(7)(A), B(iv).

 2           4.     The parties agree and stipulate, and request that the Court find the following:

 3                  a)      On January 3, 2019, Judge Thurston issued an order substituting David Torres as

 4           counsel for defendant.

 5                  b)      Given that he only recently joined the case, Mr. Torres desires additional time to

 6           review the current charges, to review the discovery, to conduct research and investigation related

 7           to the charges and potential pretrial motions, and to consult with his client.

 8                  c)      Counsel has various conflicts in other cases between now and the proposed March

 9           22, 2019 status conference that would not reasonably permit him to try this case any time

10           between now and March 22, 2019.

11                  d)      Counsel for defendant believes that failure to grant the above-requested

12           continuance would deny him the reasonable time necessary for effective preparation, taking into

13           account the exercise of due diligence.

14                  e)      Based on the above-stated findings, the ends of justice served by continuing the

15           case as requested outweigh the interest of the public and the defendant in a trial within the

16           original date prescribed by the Speedy Trial Act.

17                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

18           et seq., within which trial must commence, the time period of January 11, 2019 to March 22,

19           2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it

20           results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

21           finding that the ends of justice served by taking such action outweigh the best interest of the

22           public and the defendant in a speedy trial.

23           5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

24 //

25 //

26
27

28

        STIPULATION REGARDING EXCLUDABLE TIME              2
30      PERIODS UNDER SPEEDY TRIAL ACT
 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 2 must commence.

 3          IT IS SO STIPULATED.

 4

 5
      Dated: January 4, 2019                                   McGREGOR W. SCOTT
 6                                                             United States Attorney
 7
                                                               /s/ Angela L. Scott for
 8                                                             MELANIE L. ALSWORTH
                                                               MELANIE L. ALSWORTH
 9                                                             Assistant United States Attorney
10

11    Dated: January 4, 2019                                   /s/ per email authorization
                                                               DAVID A. TORRES
12
                                                               Counsel for Defendant
13                                                             JULIAN BURMADO

14

15

16
                                     [PROPOSED] FINDINGS AND ORDER
17
            Pursuant to the parties’ stipulation and good cause shown, IT IS HEREBY ORDERED that the
18
     status conference, currently set for January 11, 2019, is hereby vacated and continued to March 22,
19
     2019, at 2:30 p.m. It is further ORDERED that the time period between January 11, 2019, and March
20
     22, 2019, is excluded from the calculation under the Speedy Trial Act pursuant to 18 U.S.C.§
21
     3161(h)(7)(A), B(iv) for the reasons stated in the parties’ stipulation.
22

23 IT IS SO ORDERED.

24      Dated:     January 7, 2019                               /s/ Jennifer L. Thurston
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
